PER CURIAM:
Claimant herein seeks payment of the sum of $265.25 for the installation of new carpet at respondent’s Anthony Center. Respondent admits the validity and amount of the claim, but also states that there were not sufficient funds on hand at the close of the fiscal year in question from which the claim could have been paid.
While we feel that this claim should, in equity and good conscience, be paid, we cannot make an award, based upon the principles established in the case of Airkem Sales and Service, et al. v. Department of Mental Health, 8 Ct.Cl. 180 (1971).
Claim disallowed.